DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: T11 (page 7, paragraph [0254], line 5 of preliminary amendment filed 2/25/2022).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being obvious over Oshima et al. (US Pat. Pub. No. US 2021/0103235 A1) in view of Hasegawa (JP 2016-184027 A).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Oshima et al. discloses an image forming apparatus 1 to and from which a replenishment container 40 accommodating toner is attachable and detachable and which is configured to form an image on a recording material P (Figs. 1A and 2A), the image forming apparatus 1 comprising: an apparatus body 100; a cartridge 20 attachable to and detachable from the apparatus body 100 (Fig. 3), the cartridge 20 comprising: an image bearing member 21; a developer container 32 configured to accommodate toner; a developing portion (a developing roller) 31 configured to develop an electrostatic latent image formed on the image bearing member 21 into a toner image by using the toner accommodated in the developer container 32 (paragraphs [0073] and [0077]-[0078]); and a replenishment port 8012 configured to allow replenishment of toner from the replenishment container 40, which is arranged outside of the image forming apparatus 1, to the developer container 32 therethrough in a state where the replenishment container 40 is attached to the replenishment port 8012 (paragraph [0101] and Fig. 5A); an opening/closing portion 7013 configured to open the replenishment port 8012 in an open position (Fig. 10B) and close the replenishment port 8012 in a closed position (Fig. 10A), the opening/closing portion 7013 moving from the closed position to the open position in a case where the replenishment container 40 attached to the replenishment port 8012 is rotated (paragraphs [0123]-[0124]; Figs. 10A and 10B); a locking member 7014 configured to move between a restricting position in which the locking member 7014 restricts movement of the opening/closing portion 7013 from the closed position to the open position, and an allowing position in which the movement of the opening/closing portion 7013 from the closed position to the open position is allowed (paragraphs [0123]-[0124]); and a controller 90.
Oshima et al. differs from the instant claimed invention in not disclosing the controller configured to, when the replenishment container is attached to the replenishment port, maintain the locking member in the restricting position in a case where a lifetime of the cartridge is less than a threshold.
Hasegawa (JP 2016-184027 A) discloses an image forming apparatus 1 comprising: an apparatus 2; a replenishment container 40; a developing device 15 including a replenishment port (a supply pipe) 46; and a controller configured to, when the replenishment container 40 is attached to the replenishment port 46, toner replenishment to the developing unit 15 is prohibited in a case where a lifetime of the cartridge is less than a threshold (for example, 13800 sheets) (paragraphs [0053], [0058] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the prohibition of toner replenishment in a case where a lifetime of the developing unit is less than a threshold as taught by Hasegawa to the controller and locking member of Oshima et al. to avoid waste of toner (Hasegawa, paragraph [0053]).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 24 is/are rejected under 35 U.S.C. 103 as being obvious over Oshima et al. in view of Ohshika (US Pat. Pub. No. US 2018/0307172 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Oshima et al. discloses an image forming apparatus 1 to and from which a replenishment container 40 accommodating toner is attachable and detachable and which is configured to form an image on a recording material P (Figs. 1A and 2A), the image forming apparatus 1 comprising: an apparatus body 100; a cartridge 20 attachable to and detachable from the apparatus body 100 (Fig. 3), the cartridge 20 comprising: an image bearing member 21; a developer container 32 configured to accommodate toner; a developing portion (a developing roller) 31 configured to develop an electrostatic latent image formed on the image bearing member 21 into a toner image by using the toner accommodated in the developer container 32 (paragraphs [0073] and [0077]-[0078]); and a replenishment port 8012 configured to allow replenishment of toner from the replenishment container 40, which is arranged outside of the image forming apparatus 1, to the developer container 32 therethrough in a state where the replenishment container 40 is attached to the replenishment port 8012 (paragraph [0101] and Fig. 5A); an opening/closing portion 7013 configured to open the replenishment port 8012 in an open position (Fig. 10B) and close the replenishment port 8012 in a closed position (Fig. 10A), the opening/closing portion 7013 moving from the closed position to the open position in a case where the replenishment container 40 attached to the replenishment port 8012 is rotated (paragraphs [0123]-[0124]; Figs. 10A and 10B); a locking member 7014 configured to move between a restricting position in which the locking member 7014 restricts movement of the opening/closing portion 7013 from the closed position to the open position, and an allowing position in which the movement of the opening/closing portion 7013 from the closed position to the open position is allowed (paragraphs [0123]-[0124]); a display portion 301; and a controller 90.
Oshima et al. differs from the instant claimed invention in not disclosing the controller configured to, when the replenishment container is attached to the replenishment port, display a warning on the display portion in a case where a lifetime of the cartridge is less than a threshold.
Ohshika discloses an image forming apparatus 100 comprising a developing unit 11 and a display unit 522, wherein when the developing unit 11 comes to the end of its life or the time for replacement, the display unit 522 displays a warning to recommend the replacement of the developing unit 11 to the user of the image forming apparatus 100 (paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply a warning on the display portion as taught by Ohshika to the controller and display portion of Oshima et al. to recommend the replacement of the cartridge.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 27 is/are rejected under 35 U.S.C. 103 as being obvious over Oshima et al. in view of Ohshika.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Oshima et al. discloses an image forming apparatus 1 to and from which a replenishment container 40 accommodating toner is attachable and detachable and which is configured to communicate with an information processing apparatus comprising a display portion 301 and form an image on a recording material P (Figs. 1A and 2A), the image forming apparatus 1 comprising: an apparatus body 100; a cartridge 20 attachable to and detachable from the apparatus body 100 (Fig. 3), the cartridge 20 comprising: an image bearing member 21; a developer container 32 configured to accommodate toner; a developing portion (a developing roller) 31 configured to develop an electrostatic latent image formed on the image bearing member 21 into a toner image by using the toner accommodated in the developer container 32 (paragraphs [0073] and [0077]-[0078]); and a replenishment port 8012 configured to allow replenishment of toner from the replenishment container 40, which is arranged outside of the image forming apparatus 1, to the developer container 32 therethrough in a state where the replenishment container 40 is attached to the replenishment port 8012 (paragraph [0101] and Fig. 5A); an opening/closing portion 7013 configured to open the replenishment port 8012 in an open position (Fig. 10B) and close the replenishment port 8012 in a closed position (Fig. 10A), the opening/closing portion 7013 moving from the closed position to the open position in a case where the replenishment container 40 attached to the replenishment port 8012 is rotated (paragraphs [0123]-[0124]; Figs. 10A and 10B); a locking member 7014 configured to move between a restricting position in which the locking member 7014 restricts movement of the opening/closing portion 7013 from the closed position to the open position, and an allowing position in which the movement of the opening/closing portion 7013 from the closed position to the open position is allowed (paragraphs [0123]-[0124]); a display portion 301; and a controller 90.
Oshima et al. differs from the instant claimed invention in not disclosing the controller configured to, when the replenishment container is attached to the replenishment port, display a warning on the display portion in a case where a lifetime of the cartridge is less than a threshold.
Ohshika discloses an image forming apparatus 100 comprising a developing unit 11 and a display unit 522, wherein when the developing unit 11 comes to the end of its life or the time for replacement, the display unit 522 displays a warning to recommend the replacement of the developing unit 11 to the user of the image forming apparatus 100 (paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply a warning on the display portion as taught by Ohshika to the controller and display portion of Oshima et al. to recommend the replacement of the cartridge.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 23, 25-26 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda et al. (US Pat. No. 5,918,094) discloses an image forming apparatus comprising: an apparatus body; a replenishment container; a developer container; a developing portion; and a replenishment port configured to allow replenishment of toner from the replenishment container, which is arranged outside of the image forming apparatus, to the developer container therethrough in a state where the replenishment container is attached to the replenishment portion.
So et al. (US Pat. Pub. No. US 2015/0063874 A1) discloses an image forming apparatus comprising: an apparatus body; an image bearing member; a replenishment container; a developer container; a developing portion; and a replenishment port configured to allow replenishment of toner from the replenishment container, which is arranged outside of the image forming apparatus, to the developer container therethrough in a state where the replenishment container is attached to the replenishment portion.
Lim et al. (US Pat. No. 11,209,762 B2) discloses an image forming apparatus comprising: an apparatus body; a replenishment container; a developer container; a developing portion; and a replenishment port configured to allow replenishment of toner from the replenishment container, which is arranged outside of the image forming apparatus, to the developer container therethrough in a state where the replenishment container is attached to the replenishment portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 6, 2022